ORDER
McNICHOLS, Chief Judge.
This matter having come on for hearing and oral argument at 3:00 o’clock P.M., April 23, 1971 and briefs having been filed and carefully examined it is the decision and order of this Court that the Sixth Amendment to the United States Constitution mandates the appointment of counsel for indigent defendants in all criminal cases where conviction may result in a loss of liberty.
It is therefore ordered as follows:
1. ) That Magistrate Birnbaum hold a hearing to determine whether or not plaintiff Miller can afford to hire counsel to represent him in his defense to the charge of Battery, and
2. ) That if at that hearing said Magistrate determines that Plaintiff Miller is in fact unable to hire counsel because of his indigency, he shall then forthwith appoint counsel to represent Plaintiff Miller without any cost to the Plaintiff.